 BEVERLY ENTERPRISES83!verly Enterprises, Inc., Cottage Hill Health CareFacility and United Steelworkers of America,AFL-CIO. Cases 10-CA-18605, 10-CA-18895,10-CA-19232, and 10-RC-1268118 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 30 March 1984 Administrative Law JudgePhilip P. McLeod issued the attached decision.Both the Respondent and the General Counsel filedexceptions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,1 andconclusions2 and to adopt the recommended Orderas modified.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Beverly Enterprises, Inc., Cottage HillHealth Care Facility, Pleasant Grove, Alabama, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order as modified.1.Substitute the following for paragraph 1(g)."(g) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."2.Substitute the attached notice for that of theadministrative law judge.i The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are Incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsWe agree with the judge that the Respondent violated Sec 8(a)(I) bysoliciting employee grievances during an employee meeting in which em-ployees were questioned concerning the need for a union and were givenpromises that problems would be remedied.The General Counsel excepted to the judge's failure to find that theRespondent unlawfully prohibited employees from engaging in union ac-tivities during periods of the workday when they were properly not en-gaged in performing work tasks The record does not support the judge'sstatement that employee Self was told she could be fired for getting anemployee to sign a union card on company time, only that she could befired for getting an employee to sign a union card The judge found, andwe agree, that the latter statement was an unlawful threat of dischargeAccordingly, we find no merit in the General Counsel's exception2 We disavow the judge's comments in fn 9 of his decision concerningthe applicability of Wright Line, 251 NLRB 1083 (1980), to the subjectcase See Limestone Apparel Corp, 255 NLRB 722 (1981), enfd. 705 F 2d799 (6th Cir 1982)IT IS FURTHER ORDERED that the challenges tothe ballots of Christine Lowery and Evelyn Crum-ley be overruled and that they be opened andcounted. In the event the Union obtains a majority,it shall be certified as the bargaining representativeof employees in the appropriate unit. In the eventthe Union does not obtain a majority, then becauseof the unfair labor practices in which Respondenthas been found to have engaged, the election shallbe set aside and a new election conducted at suchtime and manner as the Regional Director deemsappropriate.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT interrogate our employees abouttheir union activities and sentiments; solicit com-plaints and grievances from employees, thereby im-pliedly promising improved terms and conditionsof employment in order to discourage employeesfrom further union activity; or create the impres-sion among our employees that their union activi-ties are under surveillance.WE WILL NOT discharge, suspend, or otherwisediscipline employees because of their union activi-ties and sentiments in order to discourage employ-ees from engaging in activities on behalf of, or sup-porting, the Union.WE WILL NOT deny maternity leave to employ-ees because of their union activities or sentimentsin order to discourage employees from engaging inactivity on behalf of, or supporting, the Union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of the rights guaranteed them by Section 7of the Act.WE WILL withdraw and expunge from our filesany reference to the suspension of Joyce Self, andnotify her in writing that this has been done andthat evidence of the unlawful suspension will notbe used as a basis for future personnel actionsagainst her.WE WILL offer Christine Lowery, Evelyn Crum-ley, and Lenette Menefee immediate and full rein-statement to their former positions or, if those posi-tions no longer exist, to substantially equivalent po-sitions, without prejudice to their seniority or anyother rights or privileges.272 NLRB No. 17 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL make whole Joyce Self, ChristineLowery, Evelyn Crumley, and Lenette Menefeefor any loss of earnings or benefits they may havesuffered by reason of the discrimination againstthem by payment to them of a sum of money equalto the amount they normally would have earnedwere it not for the discrimination against them,with appropriate interest.WE WILL expunge from our files any referenceto the discharge/termination of Christine Lowery,Evelyn Crumley, Betty Hansen, Sharon Matthews,Benjie Mason, and Lenette Menefee and notifythem in writing that this has been done and thatevidence of the unlawful discharge/terminationwill not be used as a basis for future personnel ac-tions against them.BEVERLY ENTERPRISES, INC., COT-TAGE HILL HEALTH CARE FACILITYDECISIONSTATEMENT OF THE CASEPHILIP P. McLEoo, Administrative Law Judge. Thiscase was heard by me on June 30 and July 1, 1983, inBirmingham, Alabama. It originated from a petition foran election filed in Case 10-RC-12681 on September 30,1982, by United Steelworkers of America, AFL-CIO(the Union), seeking to represent certain employees ofBeverly Enterprises, Inc., Cottage Hill Health Care Fa-cility (the Employer or Respondent). While that petitionwas pending, a charge was filed in Case 10-CA-18605by the Union on October 13, 1982, against Respondent.On November 11, 1982, an election was conductedamong certain employees of the Employer in order todetermine whether they wished to be represented forpurposes of collective bargaining by the Union. Thereaf-ter, timely objections were filed by the Union to conductof the Employer affecting the election On December 7,1982, a complaint and notice of hearing was issued inCase 10-CA-18605 alleging, inter alia, that Respondentviolated Section 8(a)(1) and (3) of the National LaborRelations Act, herein called the Act, by various acts andconduct. On February 1, 1983, a report on challengedballots and order directing hearing and consolidatingcases issued in Cases 10-RC-12681 and 10-CA-18605.The report noted that at the election on November 11,1982, 16 votes were cast for the Union, 19 votes werecast against the Union, and there were 5 challenged bal-lots which were sufficient in number to affect the resultsof the election. That report resolved the challenges tothe ballots of three individuals, finding that two of theindividuals were eligible voters whose votes should beopened and counted and that the challenge to the ballotof one individual should be sustained. The report furthernoted that the voters who were the subject of the re-maining challenges were individuals alleged to have beenunlawfully discharged in Case 10-CA-18605, and ittherefore consolidated for hearing the question of theireligibility to vote.Unfair labor practice charges were also filed in Cat10-CA-18895 on January 17, 1983, and in Case 10-CA19232 on May 9, 1983. On June 17, 1983, an order con.solidating cases, amended consolidated complaint, andnotice of hearing issued consolidating all of the above-captioned cases. This consolidated complaint alleges,inter aim, that Respondent violated Section 8(a)(1) and(3) of the Act by interrogating employees about theirunion activites; soliciting grievances from employees,creating the impression among employees that theirunion activities were under surveillance, prohibiting em-ployees from engaging in union activities during penodsof the work day when they were properly not engagedin performing work tasks; more stringently enforcing itsrule prohibiting employees from clocking other employ-ee timecards; issuing a 3-day suspension to employeeJoyce Self; discharging employees Evelyn Crumley,Christine Lowery, Betty Hansen, Benjie Mason, andSharon Matthews; denying the request of employee Len-ette Menefee for maternity leave; and thereafter dis-charging and failing to reinstate Menefee at the conclu-sion of her requested maternity leave.In its answer to the consolidated complaint, Respond-ent admitted certain allegations including the filing andserving of the charge, its status as an employer withinthe meaning of the Act, the status of the Union as alabor organization within the meaning of the Act, andthe fact that Respondent issued a 3-day suspension toemployee Joyce Self. Respondent further admitted thatRobert House, director of personnel, southeastern oper-ations, is a supervisor and agent of Respondent withinthe meaning of the Act Respondent admitted that it dis-charged employees Crumley, Lowery, Hansen, Mason,and Matthews, but asserted that Hansen, Mason, andMatthews have since been reinstated to their former po-sitions with full backpay. Finally, Respondent admittedthat it had denied a request for maternity leave made byemployee Lenette Menefee on or about January 5, 1983.Respondent denied that it had taken any of the actionsagainst any of the employees named in the complaint be-cause of unlawful motives, and Respondent deniedhaving engaged in any conduct which would constitutean unfair labor practice within the meaning of the Act.At the trial herein, all parties were represented andwere afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence.Following the close of the trial, counsel for the GeneralCounsel and Respondent filed timely briefs with mewhich have been duly considered.'On the entire record in this case and from my observa-tion of the witnesses, I make the following' In conjunction with its posttnal brief, counsel for the General Coun-sel filed a motion to receive certain exhibits which were identified anddiscussed in the record, but which she Inadvertently failed to offer at thetrial herein The motion states that Respondent was contacted and has noobjection to the receipt of these documents With this in mind, andhaving received no objection from Respondent, the documents are re-ceived into the record and shall be considered a part of the official tran-script of this proceeding BEVERLY ENTERPRISES85FINDINGS OF FACTI JURISDICTIONBeverly Enterprises, Inc , a California corporation, op-erates nursing home facilities throughout the UnitedStates Cottage Hill Health Care Facility, which is thesubject of these proceedings, is located at PleasantGrove, Alabama During the past calendar year, whichperiod is representative of all times material herein, Re-spondent derived gross revenues in excess of $100,000and received at its Pleasant Grove, Alabama nursinghome medicare and medicaid payments in excess of$10,000Respondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the ActII LABOR ORGANIZATIONUnited Steelworkers of America, AFL-CIO is a labororganization within the meaning of Section 2(5) of theActIII THE UNFAIR LABOR PRACTICESIn December 1981 Respondent acquired 14 nursinghomes from Estes Health Care Organization The Cot-tage Hill facility was one of those 14 homes, and it, likethe others, became part of Respondent's southern divi-sion In June 1982, Donald Henle was transferred fromone of Respondent's facilities in Mobile, Alabama, to beadministrator at the Cottage Hill facilityApproximately September 1, 1982,2 the Union beganan organizing campaign at the Cottage Hill facility Verysoon after it began, Respondent became aware of theunion activity among employees In mid-September anemployee approached charge nurse Shirley Marlow andtold Marlow that some employees were approachingother employees about signing authorization cards onbehalf of the Union Marlow immediately approached di-rector of nursing Louise Parker and told Parker whatshe had heard Parker responded that she and administra-tor Henle had known of the union activity for approxi-miately a week but had been instructed not to tellanyone at that time Later that same day, Marlow andParker met with Henle, and Marlow related to Henlewhat she had been told by the employee According toMarlow, whom I credit, Henle, Parker, and Marlow thendiscussed which employees they thought might be theprimary participants in organizing a union The names ofthree employees surfaced Joyce Self, Evelyn Crumley,and Christine LoweryOn September 17, Robert House, director of personnelfor Respondent's southern division, came to the CottageHill facility and held a meeting with employees Thismeeting lasted approximately 1-1/2 hours The meetingbegan by House informing employees that Respondent'sexisting earned-time leave program would be replacedwith a set vacation, sick leave, and holiday programAfter explaining the new program, House told employ-ees that he knew union activity was taking place at theCottage Hill facility House asked the employees whythey wanted a union and what they though a unioncould do for them House asked the employees whattheir problems were, generating a discussion about cer-tain issuesCharge nurse Marlow testified that, at the September17 meeting, House asked the employees why theywanted a union, and "what did they think a union couldgive them that they did not already have?" Self also tes-tified that at this meeting House asked employees whythey wanted a union Menefee also testified that in mid-September House held a meeting with employees duringwhich he talked about the Union House denied everhaving asked employees why they wanted union repre-sentation I do not credit his denial, however, and insteadI credit Marlow, Self, and Menefee Respondent arguesthat the only purpose of the September 17 meeting wasto announce the divisionwide change in employee leavebenefits and that the meeting occurred before Respond-ent had knowledge of employee union activities There isno question that at the September 17 meeting Respond-ent announced a change in employee benefits 3 I find,however, that by the time of the September 17 meetingHouse, Henle, and Respondent's other primary supervi-sors were aware of employee union activity Further, Icredit the testimony of employees that at this meeting onSeptember 17 House asked them why they were interest-ed in a unionParker testified that House asked if the employees hadany problems Self testified that House asked if therewere any problems that could be discussed Menefee tes-tified that House told employees they should feel free toopenly discuss any problems they might have Henlehimself testified that House asked employees if they hadany problems Respondent, however, argues that Housedid so only as a followup to Respondent's announcementof the change in benefits Respondent argues that duringthis meeting there was no mention of the union I find tothe contraryElizabeth Whitman, a dietary employee, told Houseshe was afraid of administrator Henle House assuredWhitman that she had no reason to be afraid of HenleEmployee Lenette Menefee questioned House about herexpected maternity leave, expressing a concern aboutwhether her job would be available when she came backto work House told Menefee that he did not see anyproblem with her maternity leave, that it was up to her,her doctor, and Henle when she went on leave, andHouse told Manefee that, when she got ready to comeback to work, her job would be waiting for her Re-spondent argues that House explained to Menefee it wasnecessary to apply for maternity leave The record, how-ever, supports exactly the opposite conclusionMenefee testified that, at the close of the September 17meeting, she asked House about her expected maternityleave Menefee testified she asked whether her job wouldbe there when she returned According to Menefee,z All dates hereinafter refer to the period from September 19823 This change in employee benefits is not alleged as an unfair laborthrough April 1983, unless otherwise indicatedpractice 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhom I credit, House replied, "It would be up to [you]and [your] doctor and Mr. Henle when [you] went on[your] maternity leave . . . [but] when [you] got readyto come back [your] job would be there." House testifiedthat his answer was to the effect that it would depend onthe operating schedule and that it must be approved bythe employee's department head, but he saw no reasonwhy it would not be approved. House suggests he gaveMenefee an ambiguous answer with specific contingen-cies. I do not credit House, but rather find that he wasfar more certain in his answer as Menefee testified. Icredit Menefee I note that the testimony of employeeJoyce Self corroborates that of Menefee at least in part.Self s testimony offers no corroboration of House's ver-sion of his ambiguous and contingent answer. Self testi-fied that, in response to Menefee's question, House toldMenefee that it was between her, her doctor, and Henle.Self provides no corroboration of House's assertion thathis answer was contingent on the operating schedule, orapproval of a department head. Moreover, Menefee im-pressed me as the more forthright witness, and I find asshe testified that House told her her position would bethere when she returned to work and House also toldMenefee he did not see any reason why there would be aproblemHouse returned to the Cottage Hill facility on Septem-ber 27 after Respondent received a formal request forrecognition by letter from the Union. On September 28,House again met with employees at the Cottage Hill fa-cility, at which time he informed them that Respondenthad received a formal demand for recognition. Housetold employees that Respondent would not voluntarilyrecognize the Union and that, if the Union filed a peti-tion for an election, Respondent would be required tosend to the Board a list of their names and addresses.House told employees that it was their right to talk ornot to talk to representatives of the Union.4House remained at the Cottage Hill facility throughthe next day to oversee the operation while administratorHenle and director of nursing Parker attended a meetingat Respondent's southeastern divisional headquarters. Onthat day, September 29, House called charge nurseMarlow into Henle's office. Marlow had reported em-ployee union activity to Parker and Henle, but had notpreviously spoken directly to House about this subject.House asked Marlow what she knew about the union ac-tivity among employees. Marlow responded that theonly thing she knew was hearsay and that she did notknow anything definitely House then asked Marlowwho she thought might be behind organizing the Union.Marlow named Crumley, Lowery, and Self. House thenasked Marlow what she thought about Self s attitude inher work. Marlow replied that she thought Self did agood job. House asked Marlow if she was aware thatSelf often did not carry out orders. Marlow said she wasaware of this and that both Parker and Henle had spokento Self about rule violations and about not carrying out4 At one point in her testimony, Parker testified that during this meet-ing House asked employees what the Steelworkers could do for them Ifind that she mistakenly places this during the September 28 meeting, andthat It in fact occurred at the September 17 meeting as described aboveorders. House then asked Marlow if she knew of anyway that Respondent might get Self to resign. Marlowsaid she did not. House suggested moving Self to anotherhall. Marlow told House that would not work Housethen asked Marlow to assign Self a job duty that shewould not perform. Marlow said she did not know ofany such duties, but House told Marlow to try anyway.Marlow then went and assigned Self a job which shethought Self might not be willing to perform. Self, how-ever, performed the assigned duty. Marlow then re-turned to Henle's office and told House she did not thinkhis idea would work. House told Marlow to bring Selfinto Henle's office, and Marlow did so. I credit Self andMarlow that, after Self was brought to Henle's office,House told Self that he knew Self was trying to get aunion in, and House asked Self why she wanted a union.Self did not respond. House asked Self a second timewhy she wanted a union. Again Self did not respond.House then told Self that she had violated many of Re-spondent's work rules and there were at least threethings for which she could be fired: smoking in patient'srooms, having Cokes on her cart, and getting LarryParker to sign a union card on company time. Housetold Self that he knew Parker had called Self and askedthat his authorization card be returned to him and thatSelf had not returned it. Self replied that she would tryto get the card back for Parker. House then told Selfthat Marlow was Self s supervisor as were Parker,Henle, and himself. House told Self that Marlow coulddiscipline her just as her other supervisors could, but thatMarlow was her friend and thought Self did good work.House then told Self that he was not going to dischargeher, but that Self wa going to be given a 3-day suspen-sion. House then instructed Marlow to issue and to setthe time when she wanted Self to return to work.5On October 5, Respondent held a meeting in Birming-ham, Alabama, for supervisors of the various facilities lo-cated nearby. This meeting was conducted by Respond-ent's counsel, and its purpose was to educate supervisorsabout the limits of appropriate conduct during a unionorganizing campaign and otherwise discuss Respondent'sstrategy during that campaign. Supervisors attending thismeeting, which included charge nurse Marlow, weregiven booklets illustrating the limits of appropriate con-duct in discussing the Union with employees. A quiz was5 I do not credit House's testimony with regard to this incident Frommy observation of House, there was little doubt that his version was fab-ricated House testified that Marlow came to him on her own and askedpermission to discharge Self House also testified that Self was suspendedby Marlow House's testimony is inconsistent with a memo to the file dic-tated by House when he returned to Respondent's divisional headquar-ters It is clear from the memo that House was the one who decided todiscipline Self and who effectively carried out that discipline I also findIt incredible that Marlow would wait for a day when administrator Henlewas not present at the Cottage Hill facility to approach House, whom shehad met only once before, for permission to terminate Self Moreover,House's denial that he asked any supervisor what employees theythought were engaged in union activity is simply incredible Further, it isdirectly contradicted by the straightforward and very believable testimo-ny of both Marlow and Parker that, during the time from October 25 tothe election on November 11 when House remained at the Cottage Hillfacility full time, there were regular meetings of supervisors duringwhich they repeatedly reassessed which employees might vote for oragainst the Union BEVERLY ENTERPRISES87administered to ascertain the effectiveness of the trainingAt this meeting, supervisors were told that from then onthey were to report every rule infraction by an employeeto the facility administrator regardless of whether the in-fraction was major or minor in nature Prior to thismeeting, supervisors had used discretion whether to tol-erate minor rule infractions and had used their own judg-ment in determining when a rule infraction was of such amajor nature that it should be brought to the administra-tor's attentionRespondent's employee handbook provides "No onemay clock in or out for another employee To do so willbe cause for immediate dismissal of both employees" Re-spondent's predecessor Estes had a similar rule Prior toOctober 7, however, both before and after Respondenttook over the Cottage Hill facility, it was commonplacefor employees to clock one another in and out It is clearfrom Marlow's testimony, which I credit, that supervi-sors were aware of this common practice and that noeffort was made to enforce this rule provisionPrior to the start of the shift on October 7, administra-tor Henle met with employees Betty Hansen and EvelynCrumley The meeting lasted beyond the beginning oftheir shift Crumley had carried her timecard into themeeting with Henle, and she handed it to Henle for hisinitials Henle accompanied Hansen and Crumley to thetimeclock when the meeting ended When Henle pulledthe timecard belonging to Hansen, he discovered it hadalready been clocked in Henle asked Marlow, who wasstanding nearby, who had clocked in Hansen's timecardMarlow told Henle that Christine Lowery had clockedin Hansen's card Henle said nothing to the employees orMarlow at the time, but he decided to discharge bothLowery and Hansen Henle telephoned House to obtainhis agreement that he could discharge Lowery andHansen House was out of town, however, and Henlewas not able to speak to House until October 11In the meantime, on Friday, October 9, Marlow ob-served Evelyn Crumley clock out the timecards offellow employees Betty Hansen, Benjie Mason, andSharon Matthews After struggling over the weekendwith whether to report this rule violation to Henle,Marlow did so on Monday, October 11, as she had beeninstructed to in the supervisors' training meeting on Oc-tober 5 Henle then decided to discharge all five of theemployees involved Lowery, Hansen, Crumley, Mason,and Matthews Henle telephoned House to report that heplanned to terminate all five employees House conferredwith his regional supervisor, regional vice president, ex-ecutive vice president of operations, and legal counselfor labor relations, who agreed that it was all right forHenle to discharge the five employees In a conversationwith Marlow and Harper, Henle told them of his plansto discharge these five employees Both Marlow andHarper asked Henle not to discharge these employees Icredit Marlow that both she and Harper pointed out toHenle that it was commonplace for employees to clockone another in and out, and that they themselves haddone so for employees on numerous occasions Henle re-plied that Marlow and Harper could confess all the sinsthey wanted but that this would not change his mindHenle stated that the decision had been made by peopleabove him, and it was not going to be changed On Oc-tober 12, Lowery, Hansen, Crumley, Mason, and Mat-thews were all discharged Crumley and Lowery weredischarged for clocking out and clocking in other em-ployees, respectively, while Hansen, Mason, and Mat-thews were discharged for allowing themselves to beclocked in or out by the other two employees ThoughHenle spoke to House, who in turn spoke to several ofhis own superiors before agreeing that the five employ-ees could/should be discharged, it was Henle's idea andrecommendation that the five be terminated Before call-ing House, however, Henle did not interview any of thefive employees or otherwise conduct any investigation todetermine the culpability of these employees or the cir-cumstances under which the timecards had been clockedin or outAfter they were discharged, Lowery, Hansen, Crum-ley, Mason, and Matthews all filed written requests forreview of their terminations pursuant to Respondent's in-house grievance procedure Eric Flock, vice president ofoperations for Alabama and Mississippi, and House thenbegan the process of reviewing these grievances On No-vember 2, Respondent mailed letters to the five, askingthem to contact Flock to set up an appointment to dis-cuss the facts surrounding their discharge Only Hansenresponded immediately As Respondent states in its brief,"every effort was made to arrange immediate meetingswith each individual dischargee so that a resolution oftheir discharges could be reached before the November11 election" Respondent unabashedly admits that specialhandling was given to these grievances in order to havethem resolved before the November 11 election On No-vember 8, Respondent sent mailgrams to the remainingfour employees asking them to appear for a "fact findinginvestigation" at Respondent's regional office in Birming-ham at 10 30 a m on November 10, the day prior to theelection After meeting with the employees, House andFlock decided to reverse the decision of Henle and rein-state Hansen, Mason, and Matthews House testified thatthe reason for their decision to reinstate these individualswas thatThere was some evidence lacking there that reallytold us if they really knew that they had beenclocked out by that other two•by the otherpeople And I made a mistake when I was talkingto Mr Henle to start with I found out that MrHenle had not talked to those employees before heterminated themHouse testified that Hansen, Mason, and Matthews werereinstated "sometime in October" and that it was defi-nitely sometime prior to the election House further testi-fied, "The reason I'm not sure [of the date] is one or twoof them couldn't come to work for a few days after weasked them to" House then reconfirmed once again thatthe three were reinstated prior to the election In latertestimony, House clarified that only Hansen returned towork prior to the election, Matthews and Mason re-turned to work after the electionWhile the employee greivances were pending, Housereturned to the Cottage Hill facility on approximately 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDOctober 25 and remained there until the election on No-vember 11. During this period, House held a number ofmeetings with employees in his campaign effort beforethe election. Additionally, House held numerous privatemeetings with the supervisory staff during this period. Icredit Marlow that, in the meetings with supervisors,House regularly called upon them to go over the list ofemployees and discuss how the supervisors thought eachemployee would vote in the upcoming election. Duringthe discussions, both Self and Menefee were identified asemployees who were for the Union.In one of the meetings House held with employeesduring this period, Menefee again asked House about hermaternity leave, as she had in the meeting on September17. House again told Menefee that her leave was up toher, her doctor, and Henle, but that House saw no prob-lem about her job being available when she was ready toreturn to work. Also during one of these meetings, Men-efee revealed to House that she had been to a number ofunion organizing meetings.The election was conducted among employees asscheduled on November 11. As indicated, 16 votes werecast for, and 19 against, union representation. The fivechallenged ballots were determinative of the outcome ofthe election. As House testified, Hansen had been rein-stated prior to the election, and she apparently was notchallenged. Mason, Matthews, Lowery, and Crumley,however, were challenged by the Board agent becausetheir names did not appear on the voter eligibility list.Thereafter, the Union and Respondent entered into astipulation that Mason and Matthews, who by then hadbeen reinstated, were eligible voters and that their ballotsshould be opened and counted. While no revised tally ofballots was offered counsel for the General Counselduring this trial, I note the report on objections specifiedthat the eligibility of Lowery and Crumley should beplaced before me for determination only "should theyremain determinative" of the outcome of the election.Accordingly, I must presume that the ballots of Masonand Matthews have been opened and counted, and thatthe votes did not determine the outcome of the election.Menefee testified that, sometime in late 1982, she andother employees in the housekeeping department werecalled by Henle into his office for a meeting. Menefeewas not certain of the exact date when this meeting oc-curred, but she was certain that the meeting occurredsometime after Thanksgiving and before Christmas. Men-efee testified without contradiction that during this meet-ing, in which Henle was reviewing the supply list withemployees, Henle asked Menefee how much longer shewas planning to work. Menefee informed Henlee that, asshe had told him before, she was planning to work thefirst 2 weeks of January and then go on maternity leave.Henle nodded his head, and then continued discussingother matters. I credit Menefee that this conversationwith Henle occurred as she described it. On January 3,1983, Menefee again talked to Henle about her plannedleave. For the first time, Henle informed Menefee thatshe had to give a 30-day notice before she could go onleave. Henle told Menefee to bring him a letter request-ing leave. On January 5, Menefee gave Henle the letterhe requested. On January 15, director of nursing Parkerreturned the written leave request to Menefee withHenle's denial noted thereon.6After Menefee's baby was born, she was released byher doctor to return to work in April 1983. On April 14,Menefee met with Henle at the Cottage Hill facility toinform Henle of her ability and her desire to return towork. Henle told Menefee that there were no openingsat that time. Henle added that Respondent might have anopening in the near future in the laundry deparment and,if so, Menefee would be contacted and offered the posi-tion.In July 1983 Menefee was contacted and informed thata position was soon to become available because anotheremployee was pregnant and would be leaving. Menefeeaccepted this position and returned to work on July 15 inthe housekeeping department.Analysis and ConclusionsBy the time of House's September 17 meeting withemployees, Respondent was fully aware of union orga-nizing activity among employees. When charge nurseMarlow told director of nursing Parker and administra-tor Henle in mid-September that employees were discuss-ing a union, Parker responded that she and Henle hadknown about this for at least a week and had been toldto keep quiet about it. At the September 17 meeting, di-rector of personnel House may well have discussed withemployees, as Respondent argues, certain systemwidechanges in benefits which Respondent was implementingtotally unrelated to any union activity. At that samemeeting, however, House took the opportunity to tellemployees that Respondent was aware of the union ac-tivity among employees. House also went on to discussthe subject of the Union with employees, and, in doingso, House asked employees both why they wanted aunion and what problems they were having. House'squestions began a discussion among employees on severalissues, including one employee's fear of administratorHenle and employee Menefee's anticipated maternityleave. Far from being simply rhetorical questions, as Re-spondent argues, House's interrogation of employees andhis solicitation of "problems" employees were havingrepresents a classical effort on an employer's part toelicit employee motives for wanting a union in order totry to dissuade employees from going any further withwhat the employer views as an unwanted and ill-con-ceived result, i.e., unionization. This is particularly truewhere, as here, a union organizing campaign has justbegun and Respondent sends into the work place a topmanagement official from regional headquarters who en-gages in such activity. Far from being rhetorical ques-6 On Menefee's written request for leave, Henle placed a note denyingMenefee's leave request and stating that Henle would be happy to discussany openings with Menefee when she was able to return to work Re-spondent argues that Menefee's January 5 written request for leave wasHenle's first notification of Menefee's intention to apply for maternityleave Henle testified that, prior to receiving Menefee's written requeston January 5, he had never previously discussed with Menefee her inten-tion to take maternity leave I reject Henle's assertion, and I credit Mene-fee that she had at least one conversation with Henle pnor to January 3in which Henle was notified and acknowledged that Menefee was plan-mng to take maternity leave beginning in early January BEVERLY ENTERPRISES89lions, such interrogation and solicitation of employeegrievances may reasonably be said to have a tendency tointerfere with the free exercise of employee rights underthe Act, particularly as in this case where the questionsposed to employees bring about the desired result of em-ployees baring their sentiments to managementDuring his second visit to the Cottage Hill facility,House engaged charge nurse Marlow in a discussionabout who Marlow thought were the primary unionsympathizers After Marlow identified employee JoyceSelf, House asked Marlow if she knew of a way Re-spondent could get Self to resign When Marlow indicat-ed she did not, House suggested several possibilities, in-cluding assigning Self job duties which she would refuseAt House's direction, Marlow in fact assigned suchduties to Self, but Self performed them in spite of theirundesirable nature When Marlow reported back toHouse that Self had performed the task, House toldMarlow to bring Self to Henle's office It was only thenthat House chastised Self for various past infractions ofwork rules House told Self that she could be fired forthese past infractions, including smoking in patients'rooms, having cokes on her cart, and soliciting a unioncard from a fellow employee on company time Housealso told Self that he knew she was trying to get a unionin, and House asked Self at least twice why she wanted aunion I reject altogether House's claim that Marlowsought him out asking that discipline be imposed againstSelf Rather, I credit Marlow that it was House who ini-tiated this entire incident by calling Marlow into Henle'soffice and initiating the conversation about employeeunion sympathizers, including Self Other than House'sclaim, which I find totally unworthy of belief, there is noevidence whatever that Self had engaged in any particu-lar activity on September 29 which precipitated or war-ranted either House's chastisement or the ensuing 3-daysuspension No doubt Self was guilty of various pasttransgressions of employee work rules Those transgres-sions had been dealt with at the time, however, and nodiscipline had been imposed against Self beyond theverbal reprimands she received when the incidents oc-curred 7 I note too that suspending Self for these pasttransgressions resulted in disparate treatment betweenSelf and other employees No other employee, for exam-ple, had ever been disciplined beyond a verbal warningfor drinking cokes in Respondent's hallways Moreover,House did not follow the normal disciplinary procedurewhich calls for a written warning to be issued to an em-ployee after verbal warnings and before a 3-day suspen-sionFrom the testimony in this case, particularly the credi-ble testimony of Marlow, there is no doubt whatever in7 Self had been told in the past she could not have Cokes on her cartin the hall, but she had not received anything other than a verbal warnmg and had not been told that she could or would receive more severediscipline One verbal warning had been reduced to writing, but there isno evidence that a copy of it was given to Self as a formal written warnmg pursuant to Respondent's disciplinary procedure, and It was notsigned or otherwise acknowledged by Self Nor does the record showthat Self was ever specifically warned prior to September 29 that herconduct could or would result in a suspension or discharge Rather, pasttransgressions were apparently dealt with individually and considered tobe minor, though frustrating, by her immediate supervisorsmy mind that what House did on September 29 was toreach back into Sells past and dredge up past transgres-sions committed by her in order for House to impose the3-day suspension against Self, to show Self her tenuousposition with Respondent, and thereby discourage fur-ther union activity Consequently, I find that Sells sus-pension violated Section 8(a)(1) and (3) of the Act Fur-ther, I find that by repeatedly interrogating Self aboutwhy she wanted a union, House violated Section 8(a)(1)of the Act Finally, I find that House created the impres-sion of surveillance when he told Self that he knew em-ployee Larry Parker had tried to get his union authoriza-tion card back from her and was not able to By inter-posing himself between Self and Parker, Self could onlybelieve that her employer had been spying on her unionactivities Consequently, I find that by doing so Houseviolated Section 8(a)(1) of the ActRegarding the discharges of Crumley, Lowery,Hansen, Matthews, and Mason it must first be observedthat the policy against employees clocking in or clockingout one another's timecards had been in existence at theCottage Hill facility for years, but it had been regularlyand consistently violated by all employees with theknowledge of their immediate supervisors without anydisciplinary action being taken This is not to say thatemployees had regularly been cheating Respondent withregard to time worked Rather, the testimony of Marlowand Harper shows clearly that a practice had been toler-ated for years in which employees, out of courtesy andconvenience for other employees, punched one anotherin or out on the timeclock There is no evidence what-ever that Crumley, Lowery, Hansen, Matthews, orMason was involved in any attempt to cheat Respondentregarding time worked, and Respondent does not con-tend this to be the caseRespondent attempted to demonstrate at the trial thatthere was a consistent policy followed at all of its facili-ties which justified the discharges here Administratorsfrom various of Respondent's facilities in Florida, Geor-gia, and South Carolina testified that, when employees attheir facilities were caught violating the timecard policy,they were terminated The testimony of these administra-tors, however, and exhibits introduced through them,reveal a major difference between what occurred atthose facilities and what occurred at the Cottage Hill fa-cility resulting in Crumley, Lowery, Hansen, Matthews,and Mason being discharged First, as the testimony ofthose other administrators shows, employees involved intimecard violations at those other facilities were cheatingRespondent out of time worked In some cases, one em-ployee would clock another employee in or out an houror more before they either arrived at work or after theyhad already left for the day As indicated above, such isnot the case here, and Respondent does not contend it tobe Second, I find it significant indeed that in everysingle case testified to by one of the administrators ofthose other facilities, whenever a timecard violation wasreported to the administrator, an investigation was con-ducted before the employees were terminated In thecase at hand, however, Henle conducted no investigationof any sort before the five employees were terminated 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has consistently held that an employer's fail-ure to conduct an investigation of an employee's allegedmisconduct is evidence of discriminatory intent, especial-ly when viewed in light of the employer's union hostili-ty Firestone Textile Go, 203 NLRB 89, 95 (1973) Here,as in that case, the discharging official merely talked tocounsel and higher management, none of whom had anyinformation on the facts of the case Henle was fullyaware of Crumley's and Lowery's prounion sentimentsBoth Marlow and Harper had identified them as leadingproponents of the Union As soon as Henle learned thatthey were guilty of transgressing one of Respondent'semployee work rules, Henle took no action to investigatethe matter, but immediately telephoned higher companyofficials seeking permission to discharge them and theother employees involved Henle appeared all too anx-ious to bring down the gauntlet on these employees,brushing aside altogether requests by both Marlow andParker that they not be discharged I also find it signifi-cant that Marlow reported the timecard rule violationsto Henle only because of instructions she had received inthe seminar held by Respondent to instruct supervisorshow to conduct themselves during a union campaignMarlow testified credibly that, before the seminar, shewould not have reported any employee for violating thetimecard policy as she considered that to be a minor vio-lation of employee work rules It was only after the sem-inar that she reported these rule infractions because shehad specifically been instructed during that seminar thatwhile the union campaign was going on she was requiredto report all employees for any infraction of companypolicy, whether major or minor I find that in discharg-ing Crumley, Lowery, Hansen, Matthews, and Mason,Henle was motivated solely by a desire to rid himself oftwo of the most active union supporters, i e, Crumleyand Lowery Consequently, I find that in dischargingCrumley, Lowery, Hansen, Matthews, and Mason, Re-spondent violated Section 8(a)(1) and (3) of the Act 8Like Self, Crumley, and Lowery, Respondent wasaware that Menefee held proumon sentiments Menefeewas identified as someone who would vote in favor ofthe Union by both Marlow and Parker during the pollingof supervisors which took place in late October shortlyprior to the election Menefee herself had revealed toHouse in one of the employee meetings prior to the elec-tion that she had attended union meetings On at leasttwo occasions prior to the election Menefee had dis-cussed her expected maternity leave with House, and shewas told on both occasions that House did not expectany problem with her anticipated leave Further, on atleast one occasion between Thanksgiving and Christmas1982, Henle asked Menefee when she would be going onher maternity leave Menefee told Henle that, as she hadtold him before, she would be leaving in mid-JanuaryNeither Henle nor House had said anything to Menefeeabout requiring a written leave request to be submitted8 With regard to Hansen, Matthews, and Mason it should be notedthat where union advocates are terminated in violation Sec 8(a)(3), theconcurrent discharge of other individuals to cloak those terminationswith an aura of legitimacy by including nonunion supporters along withthem" is equally violative of the Act Howard Johnson Co 209 NLRB1122, 1123(1974)30 days in advance of beginning her maternity leave Itwas not until January 3, 1983, only a few days before shewas scheduled to go on leave, that Henle told Menefeethat she would have to give a 30-day written notice andthat she would have to bring Henle a written requestMenefee was treated differently from other women whohad requested and been granted maternity leave in thepast The record here reflects that at least two other em-ployees had been granted maternity leave without givinga 30-day notice and with no restrictions placed on theirreturning to work Respondent asserts that the reasonMenefee could not be treated like the other employeeswas because she was a housekeeping employee Accord-ing to Respondent, the other two employees referred toabove were granted leave because they were employedin the dietary department and in the nursing department,and both of those departments had call-in employeeswho were available to fill in during the time that the em-ployees were on maternity leave Henle testified thatcall-in employees are available for nurses aides becausethere is a state law containing such a staffing require-ment Respondent's argument is so flawed as to be nearlyabsurd If in fact Respondent had a policy of terminatinghousekeeping employees rather than granting them ma-ternity leave, clearly either House or Henle or bothcould have and would have told Menefee this longbefore she was scheduled to actually begin her leaveNeither House nor Henle makes any claim that they everexpressed such a policy to Menefee, despite the fact thatHouse admits having at least one conversation with Men-efee regarding maternity leave early in the union cam-paign Second, Henle admits that Respondent has on-callhousekeeping employees Just as a nurses aide would bereplaced by an on-call employee, Menefee was replacedby an on-call employee The only difference is that thenurses aide who took maternity leave was allowed totake maternity leave and return to work Menefee wasdenied maternity leave and terminated Respondentoffers no logical explanation for the difference, and I findthat there is none I find that Respondent denied employ-ee Lenette Menefee leave in a disparate manner fromwhich it had granted other employees maternity leave inthe past The only discernible difference between Mene-fee and other employees who had been granted materni-ty leave in the past is the advent of the union campaignand Menefee's prounion sentiments I conclude that Re-spondent denied Menefee maternity leave, thereby result-ing in her termination, because of Menefee's activities onbehalf of, or support for the Union, and I find that Re-spondent thereby violated Section 8(a)(1) and (3) of theAct 9CONCLUSIONS OF LAW1 Respondent, Beverly Enterprises, Inc , d/b/a Cot-tage Hill Health Care Facility is an employer engaged in9 I find it necessary to apply Wright Line, 251 NLRB 1083 (1980), tothe Instant case for I find that Respondent had but a single motive fortaking the actions it did against Self, Crumley, Hansen, Lowery, Mason,Matthews, and Menefee•to discourage activity on behalf of, and supportfor, the Union among them and their fellow employees BEVERLY ENTERPRISES91commerce within the meaning of Section 2(2), (6), and(7) of the Act2 United Steelworkers of America, AFL-CIO is alabor organization within the meaning of Section 2(5) ofthe Act3 In a meeting with employees on September 17,1982, Respondent interrogated employees about theirunion sentiments and solicited grievances from employ-ees in order to discourage employees from engaging infurther activity on behalf of, or support for, the Union4 On September 29, 1982, Respondent interrogatedemployee Joyce Self about her activities on behalf of,and support for, the Union, threatened Self with dis-charge, created the impression that Self s union activitieswere under surveillance, and ultimately issued Self a 3-day suspension because of Self s activities on behalf of,and support for, the Union, and Respondent thereby vio-lated Section 8(a)(1) and (3) of the Act5 On October 12, 1982, Respondent dischargedEvelyn Crumley, Betty Hansen, Christine Lowery,Benjie Mason, and Sharon Matthews in order to rid itselfof Crumley and Lowery, two known active supportersof the Union, and Respondent thereby violated Section8(a)(1) and (3) of the Act6 On or about January 15, 1983, Respondent deniedthe request of employee Lenette Menefee for maternityleave, thereby resulting in her termination, because ofMenefee's activities on behalf of, or support for, theUnion, and Respondent violated Section 8(a)(1) and (3)of the Act7 The unfair labor practices which Respondent hasbeen found to have engaged in, as described above, havea close, intimate, and substantial relationship to trade,traffic, and commerce among the several States and tendto lend to labor disputes burdening and obstructing com-merce and the free flow of commerce within the mean-ing of Section 2(6) and (7) of the Act8 The conduct of Respondent which has been foundto constitute unfair labor practices within the meaning ofthe Act which occurred during the critical period be-tween the filing of the repesentation petition and the dateof the election has interfered with the employees' exer-cising a free and unfettered choice in the selection oftheir collective bargaining representative in Case 10-RC-12681THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1) and(3) of the Act, I shall recommend that it be ordered tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the ActOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"10 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all purposesORDERThe Respondent, Beverly Enterprises, Inc , d/b/a Cot-tage Hill Health Care Facility, Pleasant Grove, Alabama,its officers, agents, successors, and assigns, shall1 Cease and desist from(a)Interrogating its employees about their union ac-tivities and sentiments(b)Soliciting complaints and grievances from employ-ees, thereby impliedly promising improved terms andconditions of employment, in order to discourage em-ployees from further union activity(c)Creating the impression among its employees thattheir union activities are under surveillance(d)Suspending, or otherwise disciplining, employeesbecause of their union activities and sentiments in orderto discourage employees from engaging in activities onbehalf of, or supporting, the Union(e)Discharging employees because of their union ac-tivities and sentiments in order to discourage employeesfrom engaging in activity on behalf of, or supporting, theUnion(f)Denying maternity leave to employees because oftheir union activities or sentiments in order to discourageemployees from engaging in activity on behalf of, or sup-porting, the Union(g)In any other like or related manner interferingwith, restraining, or coercing employees in the exerciseof rights guaranteed them in Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the purposes and policies of the Act(a)Withdraw and expunge from its files any referenceto the suspension of Joyce Self and notify her in writingthat this has been done and that evidence of the unlawfulsuspension will not be used as a basis for future person-nel actions against her(b)Offer Christine Lowery, Evelyn Crumley, andLenette Menefee immediate and full reinstatemnt to theirformer positions or, if those positions no longer exist, tosubstantially equivalent positions without prejudice totheir seniority and other rights and privileges II(c)Make whole Joyce Self, Christine Lowery, EvelynCrumley, and Lenette Menefee for any loss of earningsor benefits they may have suffered by reason of the dis-crimination against them by payment to them of a sum ofmoney equal to the amount they normally would haveearned were it not for the discrimination against them,less net interim earnings, with backpay to be computedin the manner prescribed in F W Woolworth Co, 90" Betty Hansen, Sharon Matthews and Senn& Mason are not Includedin this reinstatement Order and the "make whole' remedy which followsonly because Respondent represented at the trial herein without contradiction that they were reinstated with full backpay pursuant to its inter-nal grievance procedure If it should appear during the compliance stageof this proceeding that these individuals were not in fact reinstated fullyto their former positions and/or were not in fact made whole for any lossof earnings or benefits they may have suffered by reason of the chscrimination against them, counsel for the General Counsel may move for anamended order to include these individuals in the apropriate remedy Inote too that although they may have been reinstated and made whole,evidence of their unlawful discharge remains on file with the Respondent Accordingly, these individuals, like the other discriminatees, are spe-cifically included in the paragraph of this Order requiring Respondent toexpunge such material from its records 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDNLRB 289 (1950), with interest thereon to be computedin the manner prescribed in Florida Steel Corp, 231NLRB 651 (1977), see generally Isis Plumbing Co, 138NLRB 716 (1962)(d)Expunge from its files any reference to thedischarge/termination of Christine Lowery, EvelynCrumley, Betty Hansen, Sharon Matthews, BenjieMason, and Lenette Menefee and notify them in writingthat this has been done and that evidence of the unlawfuldischarge/termination will not be used as a basis forfuture personnel actions against them(e)Preserve and, on request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records, and reports and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order(f)Post at Cottage Hill facility copies of the attachednotice marked "Appendix " 1 2 Copies of the notice, onforms provided by the Regional Director for Region 10,12 If this Order is enforced by a Judgment of a United States Court ofAppeals the words in the notice reading Posted by Order of the National Labor Relations Board shall read Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations Boardafter being signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al(g)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to complyIn view of my finding that Christine Lowery andEvelyn Crumley were discharged in violation of Section8(a)(1) and (3) of the Act, they are to be considered eli-gible to vote in the election held on November 11, 1983Accordingly, it is ordered that the challenges to the bal-lots of Lowery and Crumley be overruled and that theybe opened and counted In the event the Union obtains amajority, it shall be certified as the bargaining represent-ative of employees in the appropriate unit In the eventthe Union does not obtain a majority, then because ofthe unfair labor practices which Respondent has beenfound to have engaged in, the election shall be set asideand a new election conducted at such time and manneras the Regional Director deems appropriate